DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 10, 13, 14, 15, 16, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20200203461 A1, Published June 25, 2020).
As to claim 1, Chen discloses a pixel circuit for providing a driving signal to an element to be driven, comprising: 
a driving sub-circuit comprising a control terminal, a first terminal and a second terminal, the driving sub-circuit being configured to control the driving signal flowing through the first terminal and the second terminal according to a signal of the control terminal (Chen at Fig. 2, DTFT T3); 
a first capacitor comprising a first pole and a second pole, the second pole being coupled to the control terminal of the driving sub-circuit (Chen at Fig. 2, capacitor C connection to node N2); 
a first data writing sub-circuit configured to write a first initialization signal to the first pole of the first capacitor in response to a first scanning signal, and write a first data signal into the driving sub-circuit in response to the first scanning signal, so that the signal of the control signal of the driving sub-circuit changes with the first data signal (Chen at Fig. 2, Examiner regards T4 and T5 as analogous to a first data writing sub-circuit.  Vinit written to N1 through T5 is analogous to a first initialization signal.  Chen does not expressly state “a first data signal.”  However, it would be obvious to a person of ordinary skill to regard Vinit written to N2 through T4 as analogous to a first data signal for the well-known purpose of setting a gate voltage of the driving transistor); and 
a second data writing sub-circuit configured to write a second data signal to the first pole of the first capacitor in response to a second scanning signal, so that the signal of the control terminal of the driving sub-circuit jumps (Chen at Fig. 2, T1 is analogous to a second data writing sub-circuit; ¶ [0025]).
As to claim 2, Chen discloses the pixel circuit according to claim 1, wherein the first data writing sub-circuit is coupled to the control terminal of the driving sub-circuit and configured to write the first data signal to the control terminal of the driving sub-circuit (Chen at Fig. 2, connection between T4 and gate of T3 at node N2).
As to claim 8, Chen discloses the pixel circuit according to claim 1, wherein the first data writing sub-circuit comprises a third transistor and a fourth transistor (Chen at Fig. 2, T5 and T4); 
a grid of the third transistor is coupled to a first scanning terminal providing the first scanning signal, a first pole is coupled to a first signal terminal, and a second pole is coupled to the first pole of the first capacitor (Chen at Fig. 2, gate, source, and drain of T5); 
a grid of the fourth transistor is coupled to the first scanning terminal providing the first scanning signal, a first pole is coupled to a first data terminal providing the first data signal, and a second pole is coupled to the control terminal of the driving sub-circuit (Chen at Fig. 2, gate, source, and drain of T4).
As to claim 9, Chen discloses the pixel circuit according to claim 1, wherein the first data writing sub-circuit comprises a third transistor and a fifth transistor (Chen at Fig. 2, T5 and T8);
 a grid of the third transistor is coupled to a first scanning terminal providing the first scanning signal, a first pole is coupled to a first signal terminal, and a second pole is coupled to the first pole of the first capacitor (Chen at Fig. 2, gate, source, and drain of T5); 
a grid of the fifth transistor is coupled to the first scanning terminal providing the first scanning signal, a first pole is coupled to the first data terminal providing the first data signal, a second pole is coupled to the second terminal of the driving sub-circuit (Chen at Fig. 2, gate, source, and drain of T8).
As to claim 10, Chen discloses the pixel circuit according to claim 1, wherein the second data writing sub-circuit comprises a sixth transistor (Chen at Fig. 2, T1); and 
a grid of the sixth transistor is coupled to a second scanning terminal providing the second scanning signal, a first pole is coupled to a second data terminal providing the second data signal, and a second pole is coupled to the first pole of the first capacitor (Chen at Fig. 2, gate, drain, and source of T1).
As to claim 13, Chen discloses the pixel circuit according to claim 1, wherein the pixel circuit further comprises: a light emission control sub-circuit configured to apply a voltage of a first working voltage terminal to the first terminal of the driving sub-circuit in response to a light emission control signal to control a driving signal applied to the element to be driven (Chen at Fig. 2, T7).
As to claim 14, Chen discloses the pixel circuit according to claim 13, wherein the light emission control sub-circuit comprises an eighth transistor (Chen at Fig. 2, T7)… 
a grid of the eighth transistor is coupled to a light emission control terminal providing the light emission control signal, a first pole is coupled to a second terminal of the element to be driven, and a second pole is coupled to the first terminal of the driving sub-circuit (Chen at Fig. 2, gate, source, and drain of T7.  Examiner regards anode of OLED is analogous to a second terminal of the element to be driven while cathode is analogous to a first terminal of the element to be driven).
Chen does not disclose a ninth transistor and that a grid of the ninth transistor is coupled to the light emission control terminal providing the light emission control signal, a first pole is coupled to the second terminal of the driving sub-circuit, and a second pole is coupled to a second working voltage terminal providing a second working voltage.
However, Examiner takes an official notice that an emission control transistor placed between VDD and a driving transistor is well-known in the art.  In view of the officially noticed facts, it would be obvious to a person of ordinary skill to provide such an emission control transistor for the well-known purpose of allowing current to flow through to an OLED element during a light emission period. 
As to claim 15, Chen discloses an electronic device (Chen at ¶ [0003], [0023]) comprising the pixel circuit according to claim 1 (See rejection of claim 1 above) and an element to be driven coupled to the pixel circuit (Chen at Fig. 2, OLED).
As to claim 16, Chen discloses electronic device according to claim 15, wherein the first data writing sub-circuit is coupled to the control terminal of the driving sub-circuit and configured to write the first data signal to the control terminal of the driving sub-circuit (Chen at Fig. 2).
As to claim 17, Chen discloses a driving method of the pixel circuit according to claim 1 (See Rejection of claim 1 above), wherein the pixel circuit is used for providing a driving signal to an element to be driven (Chen at Fig. 2, OLED), and the driving method of the pixel circuit comprises: 
writing, by the first data writing sub-circuit, a first initialization signal to a first pole of the first capacitor and a first data signal to the driving sub-circuit in response to a first scanning signal (Chen at Fig. 2, writing of Vinit to nodes N2 and N1 respectively); 
writing, by the second data writing sub-circuit, a second data signal to the first pole of the first capacitor in response to a second scanning signal, so that a signal of the control signal of the driving sub-circuit jumps (Chen at Fig 2, signal on scan signal line is analogous to a second scanning signal; ¶ [0025]); and 
controlling, by the driving sub-circuit, a driving signal flowing through the first terminal and the second terminal according to the signal of the control terminal (Chen at Fig. 2, DTFT T3).
As to claim 19, Chen discloses the driving method of the pixel circuit according to claim 17, wherein the pixel circuit further comprises a light emission control sub-circuit (Chen at Fig. 2, T7); and 
the driving method of the pixel circuit further comprises: applying, by the light emission control sub-circuit, a voltage of a first working voltage terminal to the first terminal of the driving sub-circuit in response to a light emission control signal (Chen at Fig. 2, EM), so that the driving sub-circuit controls the driving signal flowing through the first terminal and the second terminal according to the signal of the control terminal (Chen at Fig. 2, DTFT T3 and T7).
Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20200203461 A1, Published June 25, 2020) in view of Xu (US 20210201794 A1, Filed August 28, 2020).
As to claim 3, Chen discloses the pixel circuit according to claim 2, wherein the driving sub-circuit comprises… and a driving transistor (Chen at Fig. 2, DTFT T3);… 
a grid of the driving transistor is coupled to the control signal of the driving sub-circuit, a first pole of the driving transistor is coupled to the first terminal of the driving sub-circuit, and a second pole of the driving transistor is coupled to the second terminal of the driving sub-circuit (Chen at Fig. 2, DTFT D3).
Chen does not disclose a second capacitor, and that the second capacitor is coupled between the control terminal of the driving sub-circuit and a first terminal of the element to be driven.
However, Xu does disclose a second capacitor, and that the second capacitor is coupled between the control terminal of the driving sub-circuit and a first terminal of the element to be driven (Xu at Figs 8, 11, capacitor C2).
Chen discloses a base OLED pixel circuit upon which the claimed invention is an improvement.  Xu discloses a comparable OLED pixel circuit which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Chen the teachings of Xu for the predictable result of reducing power consumption (Xu at ¶ [0007]).
Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20200203461 A1, Published June 25, 2020) in view of Kim (US 20070103406 A1, Published May 10, 207).
As to claim 11, Chen discloses the pixel circuit according to claim 1.
Chen does not disclose that the pixel circuit further comprises: a second reset sub-circuit configured to reset a second terminal of the element to be driven in response to a third scanning signal.
However, Kim does disclose that the pixel circuit further comprises: a second reset sub-circuit configured to reset a second terminal of the element to be driven in response to a third scanning signal (Kim at Fig. 6, M24).
Chen discloses a base OLED pixel circuit upon which the claimed invention is an improvement.  Kim discloses a comparable OLED pixel circuit which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Chen the teachings of Kim for the predictable result of displaying an image with uniform brightness (Kim at ¶ [0071]).
As to claim 12, the combination Chen and Kim discloses the pixel circuit according to claim 11, wherein the second reset sub-circuit comprises a seventh transistor (Kim at Fig. 6, M24); and 
a grid of the seventh transistor is coupled to a third scanning terminal providing the third scanning signal, a first pole is coupled to the initial signal terminal, and a second pole is coupled to a second terminal of the element to be driven (Kim at Fig. 6, gate, source, and drain of M24).

Allowable Subject Matter
Claims 4-7 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
05/31/2022